                      Case 3:17-cv-00383-MMD-WGC Document 73 Filed 08/07/20 Page 1 of 2




                      I   KARL HALL
                          Reno City Attorney
                      2   BRIAN SOOUDI
                          Nevada Bar #9195
                      3
                          Post Office Box 1900
                      4   Reno, NV 89505
                          (77s) 334-20s4
                      5   Atto rney s for D efendants

                      6                                   I.JNITED STATES DISTRICT COURT
                      7
                                                                 DISTRICT OF NEVADA

                      I    ARTHUR D. RICHARDSON,                                       Case No.: 3: I7-CV-00383-MMD-WGC

                     9                      Plaintiff,                                 STIPULATION FOR DISNdISSAL
                                   vs.                                                 TryITH PRETUDICE
                   l0      RENO POLICE DEPARTMENT, et al.
                   l1
                                            Defendants.
                   T2
                                                                                   I

                   l3
                                  Plaintiff Arthur Richardson, representing himself, and Defendants Aaron Flickinger,
                   T4
                          Christopher Good, and Wes Leedy by and through their respective undersigned counsel, stipulate
                   l5
                          to the dismissal of all claims in this action, with prejudice. Each party shall bear its own attorney's
                   l6
                          fees and costs.
                   T7

                   l8                          5r                                                   I
                           DATED    tti* 3 t         day of July   ,2020.        DATED thts     ?         day of July, 2020.
                   l9
                                                                                 KARL S. HALL
                   2A                                                            Reno City Attorney

                   2l
                   22
                           ARTHUR D.                                                                        ESQ.
                   23      7821 Mono Ave.                                               Nevada State Bar#9195
                           Sparks, NV 89436                                             Post Office Box 19@
                   24      Plaintiff Pro Se                                             Reno, Nevada 89505
                   25
                                                                                       Anorneys   for   City of Reno
                   26

                   27
                            IT IS SO ORDERED.
                            Date: August 7, 2020                                       ______________________
                   28                                                                  U.S. District Judge
Reno   CityÀttorney
  P.O. Box l9{X)                                                            -l
 Reno, IYV   E9fl5
                      Case 3:17-cv-00383-MMD-WGC Document 73 Filed 08/07/20 Page 2 of 2




                      I                                 CERTIFICATE OF SERVICE

                      2          Pursuant to FRCP 5(b), I ceftiry that I am an employee of the RENO CITY ATTORNEY'S

                      3   OFFICE, and that on this date, I am serving the foregoing document(s)

                      4                      STIPULATION FOR DISMISSAL \ryITH PRETT]DICE

                      5
                          on the party(s) set forth below by:

                      6
                                         Placing an original or true copy thereof in a sealed envelope placed for collection
                      7                  and mailing in the United States Mail, at Reno, Nevada, postage prepaid, following
                                         ordinary business practices.
                      8
                                         Personal delivery.
                      9

                     l0
                     1l
                          -t             CMÆCF electronic service

                                         Facsimile (FAX).

                     t2                  Federal Express or other overnight delivery.
                     l3
                                         Reno/Carson Messenger Service.
                     T4

                     l5   addressed as follows:

                     16   Arthur D. Richardson
                          7821 Morro Ave.
                   T7
                          Sparks, NV 89436
                     18

                     l9          DATED    this
                                                  r¡*L-     M4u*
                                                   /' day ofJul# 2929
                   20

                   2l
                   '))                                                  Teni Strickland
                                                                        Legal Assistant
                   23

                   24

                   25

                   26

                   27

                   28
Reno City   Attorney
  P.O. Box 19lX)                                                          -2-
 Reno, NV    89f)5
